09-4839-ag
         Ye v. Holder
                                                                                       BIA
                                                                               A077 353 715
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _________________________________________
12
13       CHANG JU YE,
14                Petitioner,
15
16                      v.                                      09-4839-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:               Fuhao Yang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Carl H. McIntyre, Assistant
27                                     Director; Justin R. Markel,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Chang Ju Ye, a native and citizen of the People’s

6    Republic of China, seeks review of an October 29, 2009,

7    order of the BIA denying his motion to reopen.    In re Chang

8    Ju Ye, No. A077 353 715 (B.I.A. October 29, 2009).    We

9    assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).    An alien may only file one motion to reopen

14   and must do so within 90 days of the final administrative

15   decision.    8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

16   However, there is no time or numerical limitation if the

17   alien establishes materially “changed country conditions

18   arising in the country of nationality.”    8 U.S.C.

19   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

20       The BIA did not abuse its discretion in finding that

21   the birth of Ye’s two U.S. citizen children and his

22   participation in the China Democracy Party (“CDP”) reflected


                                    2
1    changes in his personal circumstances and rather than

2    changed country conditions in China.    See   Wei Guang Wang v.

3    BIA, 437 F.3d 270, 274 (2d Cir. 2006) (making clear that the

4    time and numerical limitations on motions to reopen may not

5    be suspended because of a “self-induced change in personal

6    circumstances” that is “entirely of [the applicant’s] own

7    making after being ordered to leave the United States”).

8    The BIA also did not abuse its discretion in concluding that

9    the documentary evidence Ye submitted did not meaningfully

10   demonstrate that conditions in China have changed.     See Xiao

11   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,342(2d Cir.

12   2006); see also Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

13   (2d Cir. 2008).

14       Contrary to Ye’s argument, the record does not

15   compellingly suggest that the BIA failed to consider any

16   material evidence.    See Xiao Ji Chen, 471 F.3d at 337 n.17

17   (presuming that the agency “has taken into account all of

18   the evidence before [it], unless the record compellingly

19   suggests otherwise”).    Rather, the BIA properly declined to

20   credit Ye’s unsworn and unauthenticated evidence based on

21   the Immigration Judge’s underlying adverse credibility

22   determination.    See Qin Wen Zheng v. Gonzales, 500 F.3d 143,


                                    3
1   146-49 (2d Cir. 2007).

2       For the foregoing reasons, the petition for review is

3   DENIED.   As we have completed our review, any stay of

4   removal that the Court previously granted in this petition

5   is VACATED, and any pending motion for a stay of removal in

6   this petition is DISMISSED as moot.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe, Clerk
9




                                  4